DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 8, 2022 and June 24, 2022 were considered by the examiner.

 Specification
The disclosure is objected to because of the following informalities: In line 3 of paragraph 0018 the examiner believes that based upon applicants specification the first occurrence of butene-2 should be butene-1 (see lines 5 and 6 of paragraph 0018).;  In paragraph 0019 the examiner believes that based upon applicants claims each occurrence of the first process stream should be changed to the second process stream and each occurrence of the second process stream should be changed to the third process stream (see for instance claim 1); and in paragraph 0020 the examiner believes that based upon applicants claims each occurrence of the second process stream should be changed to the third process stream and each occurrence of the third process stream should be changed to the recycle stream (see for instance claim 1).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 4-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 1-2 and 4-19 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in paragraph 0004 of applicants specification. In paragraph 0004 the applicants state the presence of isobutylene, butadiene, 1-butene, 2-butene, and other components within the crude hydrocarbon streams can allow for the formation of valuable alcohols and fuel additives, and this statement indicates that the invention is different from what is defined in the claim(s) because these claims do not disclose a C4 hydrocarbon stream comprising these compounds.  It is known in the art that not all C4 hydrocarbon streams comprise the same compounds (see for instance paragraphs 0065-0072 of US 2005/0107628 A1).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without reaction conditions, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Evidence that disclosure of the specific reaction conditions are required in order to obtain the claimed ratio of 1-butene to 2-butene can be found for example in the instant Table 1 on page 6 of the instant specification and column 4, lines 3-33 of US 7,459,593 B1).

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant’s arguments, see the last paragraph on page 8 to the first paragraph on page 13 and paragraph 2 on page 15, filed June 8, 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over in view of Kalpan et al. (WO 2014/153570 A2) in view of Leyshon (US 2008/0312481 A1); Chodorge et al. (US 5,898,091); Vora et al. (US 5,672,795); and Sorensen et al. (CA 2018524) and further in view of Elomari et al. (US 2008/0146858 A1) have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peters et al. (PL 206183 B1) disclose hydrogenation of polyunsaturated compounds takes place in at least two steps with at least the late reaction step being carried out in the presence of CO (see for instance claim 9).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/            Primary Examiner, Art Unit 1699